Citation Nr: 1747926	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1 Entitlement to an initial rating in excess of 50 percent for posttraumatic stress
disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 

(The issues of entitlement to service connection for bilateral hearing loss and tinnitus will be addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to October 1970.  His service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and a September 2008 rating decision issued by the RO, in Cleveland, Ohio.  The case is currently in the jurisdiction of the RO in Houston, Texas.  

In July 2013, the Veteran filed a VA Form 21-22 appointing Kenneth M. Carpenter Attorney at Law, as his representative, for five specific issues which includes those listed on the title page.  Therefore, Mr. Carpenter is recognized as the Veteran s attorney in this appeal before the Board.

This case was previously before the Board in October 2013 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Veteran's attorney submitted new evidence concerning the severity of the Veteran's PTSD and a Vocational Assessment regarding the Veteran's claim for TDIU.  In addition, the Board acknowledges that the Veteran's attorney specifically requested that this new evidence be reviewed by the AOJ.  Thus, a remand is required in order for the AOJ to properly consider the new evidence.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from December 1, 2016 to the present.

2.  The RO should consider the new evidence that has been submitted and readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


